Citation Nr: 0801572	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
on the basis of permanent incapacity for self-support of the 
veteran's son prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for VA benefits 
based on the permanent need for self-support of his son prior 
to reaching 18 years of age.

During his April 2007 Board hearing, the veteran withdrew the 
appeals concerning the issues of service connection for a 
sinus condition and post traumatic stress disorder, as well 
as entitlement to a total disability rating based on 
unemployability.  Thus, those issues are no longer in 
appellate status.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The veteran's son, J.A, was born in November 1973.

2.  The competent clinical evidence of record fails to 
demonstrate that he became permanently incapable of self-
support prior to his 18th birthday.


CONCLUSION OF LAW

The veteran's son did not become permanently incapable of 
self-support prior to attaining the age of 18.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.315, 3.356 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2005 and February 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for VA benefits 
based on the permanent incapacity for self-support of the 
veteran's son prior to attaining the age of 18 years, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's hearing testimony, information from the Social 
Security Administration, private treatment records, a 
scholastic record and statements from two teachers. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private 
medical records, information from the Social Security 
Administration, a scholastic record and statements from the 
two teachers of the veteran's son.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The regulations provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 C.F.R. § 3.4(b)(2) (2007).

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is 
provided with sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that 
he or she was employed, provided the cause of incapacity 
is the same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason 
of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not 
be a normal situation, depending on the educational 
progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability 
raises some doubt as to whether they would render the 
average person incapable of self-support, factors other 
than employment are for consideration.  In such cases 
there should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical 
or mental capacity of the child which would preclude 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor 
in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
38 C.F.R. § 3.356.  

In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

The record establishes that the veteran's son was born in 
November 1973 and thus turned 18 years of age in November 
1991.  

The evidence supporting the veteran's claim that his son was 
permanently incapable of providing self-support prior to his 
18th birthday includes his statements, and statements from 
two teachers.

Private medical records disclose that J.A. was seen in a 
private facility in January 1996.  He was noted to be a 
"verbal, articulate young man."  J.A. described his 
difficulty as "my problem started when I was 18 years old 
and graduated high school at which time I started having 
voices and seeing things."  It was noted that he had 
attended special education classes in school, although both 
the veteran and J.A. denied any low intellectual functioning.  
The veteran related that J.A. was always quiet and kept his 
feeling inside and was withdrawn.  He indicated that his 
spouse (who died in 1988) told him that there was something 
wrong with J.A., but that he just thought he would grow out 
of it.  The diagnosis was schizophrenia, paranoid type.  The 
examiner noted there was no Axis II diagnosis.

A Social Security Administration disability determination 
dated in July 2003 reflects a diagnosis of mental 
retardation, with an indication that the disability began in 
November 1973.  The Social Security Administration indicated 
that no other records were available.

In an August 2005 statement, a private physician noted that 
he had been treating J.A since 1996 and that, in addition to 
feelings of paranoia, anxiety and often inappropriate 
behavior, J.A. had significant academic deficits and deficits 
in perceptual motor skills and verbal abilities.  The 
psychiatrist opined that J.A. would be totally disabled for 
the rest of his life.

In a February 2006 statement, the principal of an elementary 
school asserted that she had taught the veteran's son from 
1985 to 1988 at a junior high school.  She related that J.A. 
displayed disturbing behavior, such as constant rocking and 
self-stimulation.  She noted that he was a loner and rarely 
spoke to other students, and that he would only communicate 
if spoken to or asked to do so.  She claimed that he 
resembled an autistic child and that he tended to talk to 
himself or to an imaginary person.  The principal added that 
J.A. was extremely rigid in his organization skills and his 
regular household routines.  She also indicated that his 
symptoms had been going on since elementary school.  She 
stated that he appeared normal, but that he was having a 
great deal of problems even at that age.  

In March 2006, another teacher wrote that she taught J.A. for 
three years when he was as student in the Educable Mentally 
Retarded Program in elementary school.  During that time, he 
demonstrated limited ability to perform any tasks without 
constant supervision and lacked the ability to appropriately 
transfer learning in any situation without being told 
specifically what to do.  The teacher stated that J.A. 
demonstrated other behaviors that limited his ability to 
function independently or in the workforce.  She indicated 
that he constantly rocked and talked to himself and would 
often do this throughout the school day, regardless of the 
activity that was taking place.  She added that he was unable 
to control this behavior.  She claimed that he had very 
limited abilities beyond basic self-help skills and that his 
needs would be best met in a well-supervised program for 
adults with limited mental and physical ability.

The fact remains that there is no medical evidence 
demonstrating that J.A. was incapable of self-support prior 
to turning 18 years of age.  During an informal conference at 
the RO in January 2006, the veteran indicated that J.A. had 
been evaluated by a private physician prior to his 18th 
birthday.  The Board observes that in a letter dated February 
2006, the RO requested that the veteran furnish the records 
from that physician, but no such records have been associated 
with the claims folder.  The Board acknowledges that 
statement from two teachers who taught J.A. in school.  
Although they referred to certain behaviors he exhibited, 
there are no findings that would establish that he was 
incapable of self-support prior to turning 18 years of age.  
In this regard, the Board notes that a scholastic record 
listing his grades for the years 1988 to 1991 (grades 9 
through 12) reflects that all grades were A's, B's, or C's, 
with only one D during that time frame.  J.A. did not fail 
any course listed.  He needed at least 18 credits to 
graduate, and actually earned 25.5 credit hours in the normal 
4 year period.  He never attended summer school.

Private medical records reflecting treatment J.A. received 
from 1996 to 2004, after he turned 18, show a diagnosis of 
chronic paranoid schizophrenia.  It was noted in November 
1996 that he was doing fairly well.  Similarly, he was also 
doing well and functioning effectively in October 2004.  The 
Board observes that these records disclose that his follow-
ups ranged from every three to every six months.

Although the record suggests that J.A. had some behavioral 
issues prior to attaining the age of 18 years, there is no 
clinical evidence establishing that he was incapable of self-
support prior to that time.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for VA benefits on the basis of permanent 
incapacity for self-support prior to attaining 18 years of 
age.


ORDER

Entitlement to VA benefits on the basis of the permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 years is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


